ORDER

PER CURIAM.
AND NOW, this 4th day of August, 1994, the Petition for Allowance of Appeal from the Superior Court is hereby granted. The order of the Superior Court is reversed and the matter is remanded to that court with instructions that it consider the appeal on its merits. Since Earl Rhodes’ (Petitioner’s) fugitive status did not occur while this matter was pending before the Superior Court it was improper for that court to quash his appeal. The trial court was in a position to assess what penalty, if any, should be imposed by Petitioner’s flight and since the trial court chose to overlook Petitioner’s contemptuous disrespect manifested by his flight and to consider and dispose of the post-trial motion issues on the merits, Petitioner is entitled to proceed with his appeal in the Superior Court. Commonwealth v. Kindler, 536 Pa. 228, 639 A.2d 1 (1994).
MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1801, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.